Case 6:19-cv-01978-ACC-LRH Document 29 Filed 12/02/20 Page 1 of 2 PageID 2396




                                  UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF FLORIDA
                                              ORLANDO DIVISION

ELIZABETH HERNANDEZ,

                            Plaintiff,

v.                                                                     Case No: 6:19-cv-1978-Orl-22LRH

COMMISSIONER OF SOCIAL
SECURITY,

                            Defendant.


                                                     ORDER

           This cause is before the Court on Motion for Attorney Fees (Doc. No. 27) filed on

October 4, 2020.

           The United States Magistrate Judge has submitted a report recommending that the

Motion be GRANTED in part and DENIED in part.

           After an independent de novo review of the record in this matter, and noting that no

objections were timely filed, the Court agrees entirely with the findings of fact and conclusions

of law in the Report and Recommendation.

           Therefore, it is ORDERED as follows:

           1.      The Report and Recommendation filed November 10, 2020 (Doc. No. 28) is

ADOPTED and CONFIRMED and made a part of this Order.

           2.      The Motion for Attorney’s Fees (Doc. No. 27) is hereby GRANTED in part.

           3.      The Court finds that the sum sought is reasonable and Judith A. Dexter, Esq. is

authorized to charge Plaintiff a reasonable fee in the amount of $6,638.00 for attorney’s fees

under 42 U.S.C. § 406(b).

                4. The Motion (Doc. 27) is DENIED in all other respects.1

1
    The government may exercise its discretion to honor Plaintiff’s Assignment such that the fee award be paid
Case 6:19-cv-01978-ACC-LRH Document 29 Filed 12/02/20 Page 2 of 2 PageID 2397




         DONE and ORDERED in Orlando, Florida on December 1, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




directly to counsel if it determines that the Plaintiff does not owe a debt to the government. See Doc. 28 at 5.
                                                         -2-
